1
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12
     CARLO MCINTOSH,                        Case No. CV 17-04702-JAK (RAO)
13
                       Plaintiff,           JUDGMENT
14
15                v.

16   COMMISSIONER OF SOCIAL
     SECURITY,
17                     Defendant.
18
19
20         In accordance with the Order Accepting Report and Recommendation of

21   United States Magistrate Judge issued concurrently herewith,

22         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner

23   of Social Security is REVERSED and this matter is REMANDED for further

24   administrative action.

25
     Date: November 13, 2018              ___________________________________
26                                        JOHN A. KRONSTADT
27                                        UNITED STATES DISTRICT JUDGE

28
